 



Exhibit 10.2
February 22nd 2006
Brian Gentile
35 Arbuelo Way
Los Altos
CA 94022
Dear Brian
I am pleased to offer you the position of Executive Vice President and CMO with
Informatica Corporation. In this capacity, you will report to Sohaib Abbasi,
President and CEO and work to help Informatica (“the Company”) be successful
powering business insight for global organizations.
Your compensation package is made up of the following components:

  •   An annual base salary of $300,000.     •   An annual corporate bonus of up
to 55%, paid out twice yearly against the annual performance metrics set out in
the corporate bonus plan

In addition, you will be eligible or standard company benefits. These benefits
will be available to you on your date of hire. You will also be eligible to
participate in the Company’s 401(k) and Employee Stock Purchase Plans.
You will be granted to 300,000 new hire stock options, subject to approval by
Informatica’s Board of Directors. The grant date and the vesting commencement
date will coincide with the date the grant is approved by the Board or a
committee of the board — with the option exercise price for such option being
equal to the closing market price on that date. The Board or committee typically
meets twice a month to review and approve new hire option grants. New hire
options vest over four years, with a one year cliff for the first 25 percent of
such options.
As an executive officer of the Company, you will also be entitled to participate
in the Company’s executive severance plan. A copy of the Executive Severance
Agreement is attached for your review and signature.
After reading this letter, the enclosed Executive Severance Agreement and the
enclosed Proprietary Agreement, indicate your acceptance of these employment
terms by signing the three documents. Please return the letter and the two
agreements to our office as detailed below. This offer and agreements enclosed
herewith are valid through February 28, 2006 after which time this offer shall
lapse.

 



--------------------------------------------------------------------------------



 



California is an employment at will state. As such, your employment is at the
mutual consent of both you and the Company and you are free to resign at any
time, just as Informatica is free to terminate your employment at any time, with
or without cause and with or without notice.
This offer is contingent upon your ability to provide us with identification as
proof of your right to work in the United States. We are required by law to view
your identification and complete the appropriate documentation for our records.
It is mandatory for you to present this identification within 3 working days of
your hire date. Failure to do so can result in a delay of your ability to
commence work. Furthermore, this offer and your employment with Informatica are
contingent upon a background check.
Please contact Jo Stoner or the Benefits Department (650 385 5535) on your first
day of employment to schedule a benefits orientation.
Please return your acceptance documentation to Informatica, Attention:
Employment Department, 100 Cardinal Way, Redwood City CA 94063.
I look forward to working with you in the future and, on behalf of the Company
and its employees, extend a warm welcome to you.
Sincerely,
/s/ Sohaib Abbasi
Sohaib Abbasi
Chairman, President & CEO

 